DETAILED ACTION
1.	This action is in response to applicant's amendment received on 3/11/2013.  Amended claim 1 and new claim 11 are acknowledged and the following new grounds of rejection below are formulated.  Claim 5 is cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodges (U.S. Publication 2013/0192558), hereinafter “Hodges”.
Regarding claim 11, Hodges discloses a device (106) for controlling a pressure of an oil pump in a vehicle, comprising: a sensor (132) configured to detect an inclination of the vehicle (paragraph 16); an oil pump (114) configured to pump oil in an oil pan (108) to pressure transfer the oil to an engine of the vehicle; and a controller (134) configured to determine an inclination value of the vehicle based on information received from the sensor and adjust an operating mode of the oil pump to adjust a pressure of the oil supplied to the engine (paragraph 18) wherein, when the inclination value of the vehicle is equal to or greater than a reference value, the controller is configured to determine that the inclination of the oil in the oil pan is abnormal and increase the pressure of the oil discharged from the oil pump to a target value and accordingly increase a flow rate of the oil supplied (paragraph 19) to an oil path provided in a cylinder block of the engine.  Examiner notes that the reversible pump (114) increases the oil pressure based upon the value of a tilt after a certain angle threshold has passed with the tilt of the engine. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claim 1, but more specifically, a device for controlling a pressure of an oil pump in a vehicle, an inclination sensor to detect an inclination of a vehicle, a controller that adjusts the oil pressure from the oil pump to a cylinder block based on the inclination value, and if an inclination value is not met, the oil pump operates based upon a temperature and the pressure of the oil and a revolutions per minute of the engine, detected in real time. All depending claims are allowable. 
The closest prior art is Hodges that teaches changing the oil pressure of an oil pump based upon inclination value, but does not teach that the oil pump operates based upon temperature and pressure of the oil and based upon revolutions per minute of the engine, in real time. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	6/10/2021